Citation Nr: 1510859	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for allergic rhinitis prior to January 15, 2013, and in excess of 10 percent on and after January 15, 2013.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, September 2010, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In the July 2010 rating decision, the RO granted service connection for asthma and allergic rhinitis and assigned a single rating of 30 percent for the combined disabilities.  Subsequently, in September 2010, the RO issued a rating decision and determined that, based on a clear and unmistakable error in the July 2010 rating decision, service connection is separately granted for allergic rhinitis and a noncompensable evaluation was assigned.  By a rating decision issued in February 2013, the RO increased the rating from noncompensable to 10 percent for allergic rhinitis effective on January 15, 2013.  As the maximum benefit available was not granted, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA paperless claims system contains additional VA treatment records that the RO reviewed prior to the issuance of the February 2013 Supplemental Statement of the Case.  The Veterans Benefits Management System contains an April 2014 VA examination pertinent to the present appeal.  The RO has not reviewed the April 2014 VA examination report; however, there is no prejudice to the Veteran as the Board is remanding the case to the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case to obtain VA records.  First, in a December 2013 submission, the Veteran reported that he sought treatment for allergic rhinitis at the Southern Arizona VA healthcare system in Tucson, Arizona from July 2011 to December 2013; however, the most recent VA treatment records contained in the claims file are dated from September 2012.  There is no indication in the record that VA has attempted to obtain the records through December 2013.  Accordingly, the AOJ should attempt to secure any outstanding VA treatment records from the Southern Arizona VA healthcare system.  

While on remand, an attempt should be made to obtain any additional private treatment records.  In March 2010, the Veteran submitted treatment records from his private physician.  The Veteran has not submitted any private treatment records since that time.  On remand, the Veteran should be provided an opportunity to identify whether there are any outstanding private medical records, and if so, the records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  Request VA medical records from the Southern Arizona VA healthcare system.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

